UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 1-13988 DeVry Inc. (Exact name of registrant as specified in its charter) DELAWARE 36-3150143 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3 DOWNERS GROVE, ILLINOIS (Zip Code) (Address of principal executive offices) Registrant’s telephone number; including area code: (630) 515-7700 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer T Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No T Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:April 30, 2010 — 71,236,612 shares of Common Stock, $0.01 par value DEVRY INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2010 TABLE OF CONTENTS Page No. PART I – Financial Information Item 1 — Financial Statements (Unaudited) Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3 — Quantitative and Qualitative Disclosures About Market Risk 37 Item 4 — Controls and Procedures 37 PART II – Other Information Item 1 — Legal Proceedings 38 Item1A — Risk Factors 39 Item 2 — Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 6 — Exhibits 39 Signatures 40 2 Table of Contents PART I – Financial Information DEVRY INC. Item 1. Financial Statements CONSOLIDATED BALANCE SHEETS (Unaudited) March31, June30, March31, ASSETS: (Dollars in thousands) Current Assets: Cash and Cash Equivalents $ $ $ Marketable Securities and Investments Restricted Cash Accounts Receivable, Net Deferred Income Taxes, Net Prepaid Expenses and Other Total Current Assets Land, Buildings and Equipment: Land Buildings Equipment Construction In Progress Accumulated Depreciation and Amortization ) ) ) Land, Buildings and Equipment, Net Other Assets: Intangible Assets, Net Goodwill Perkins Program Fund, Net Investments - - Other Assets Total Other Assets TOTAL ASSETS $ $ $ LIABILITIES: Current Liabilities: Current Portion of Debt $ $ $ Accounts Payable Accrued Salaries, Wages and Benefits Accrued Expenses Advance Tuition Payments Deferred Tuition Revenue Total Current Liabilities Other Liabilities: Revolving Loan - Deferred Income Taxes, Net Deferred Rent and Other Total Other Liabilities TOTAL LIABILITIES NON-CONTROLLING INTEREST - SHAREHOLDERS’ EQUITY: Common Stock, $0.01 Par Value, 200,000,000 Shares Authorized; 71,231,000; 71,233,000 and 71,582,000 Shares Issued and Outstanding at March 31, 2010, June 30, 2009 and March 31, 2009, Respectively Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income Treasury Stock, at Cost (2,077,000; 1,663,000 and 1,267,000Shares, Respectively) TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents DEVRY INC. CONSOLIDATED STATEMENTS OF INCOME (Dollars in Thousands Except Per Share Amounts) (Unaudited) For the Quarter For the Nine Months Ended March31, Ended March31, REVENUES: Tuition $ Other Educational Total Revenues COSTS AND EXPENSES: Cost of Educational Services Loss on Real Estate Transactions Student Services and Administrative Expense Total Operating Costs and Expenses Operating Income INTEREST AND OTHER (EXPENSE) INCOME: Interest Income Interest Expense ) Net Investment Gain (Loss) 81 ) Net Interest and Other (Expense) Income Income Before Income Taxes Income Tax Provision NET INCOME Net Loss Attributable to Non-controlling Interest - - NET INCOME ATTRIBUTABLE TO DEVRY INC. $ EARNINGS PER COMMON SHARE ATTRIBUTABLE TO DEVRY INC. SHAREHOLDERS: Basic $ Diluted $ CASH DIVIDEND DECLARED PER COMMON SHARE $
